DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 4/13/2021 has been received and entered into the case. All arguments and amendments have been considered.
Claims 1-16 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claims include limitations within parenthesis, for example (L28) and it is unclear if the limitations within the parenthesis are required and part of the invention.  (*it is noted that applicants amended claims 1, 8, 11 and 13 to correct this issue; however claim 7 was not corrected and remains rejected). 
Claim 8 is drawn to reducing a food-borne pathogenic microorganisms in a rendered food product. Claim 10 depends from claim 8 and is drawn to a rendered product which is a meat, fatty meat trimmings, sausages, toothpaste, grease or soap. food products but rather rendered products. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
(*it is noted that applicants amended claim 10 to be drawn to a rendered product; however claim 8, from which claim 10 depends is drawn to a rendered food product. It is suggested that applicant either amend claim 8 to be drawn to a rendered product or if applicants wish to keep the rendered product as a rendered food product that applicant delete “toothpaste, grease or soap from claim 10. The rejection is maintained). 

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim(s) 1-4, 6-15  is/are rejected under 35 U.S.C. 102(a)(1)and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beckman (US2015/0004293, IDS).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2-4, 6, 9, 12, 14, 15, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, ex 1).  Regarding claim 10, they teach that deli meats and hot dogs, i.e. rendered food products, allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth 
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently 
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brashears et al. (US2015/0182565). 
Brashears teaches inhibiting the food-borne pathogens Salmonella, E. coli 0157, Listeria monocytogenes and Campylobacter (0012, 0014, 0015, 0017) by contacting the pathogenic microorganisms with lactic acid bacterium including Lactobacillus salivarius (0010, 0011, 0031).  They find that lactic acid bacterium reduces Salmonella and decreases the contamination of ground beef, reduce outbreaks/product recalls and protect public health (0022, 0024, 0026, 0034, 0041). 
 The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the 
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently 
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over each of Ware at al. (US8980611), (US7291326) and (US8496925).
Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella, and Staphylococcus according the claims 1-9, 11-16 (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  Regarding claim 10, the meat product is disclosed to be ground or processed meat products including ground meat and sausages, i.e. rendered food product (col. 5, lines 20-24). The teachings of (US’925 and US’326 are the same as ‘611). 
Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior 
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.


Claim(s) 1-4, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garner et al. (US7858336). 
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including ground meats, sausages, hot dogs, cold cuts. i.e. rendered food products  (col. 24, lines 12-19).
Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior 
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

Claim(s) 1-4, 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakaridis et al. (Czech. Food Sci, 2014). 
Sakaridis teach a method for inhibiting food-borne pathogens, specifically Salmonella and Listeria in broth comprising the pathogens and on chicken products, i.e. chicken skin and meat comprising contacting the pathogens with Lactobacillus salivarius to biopreserve the products. Biopreservation includes extended the shelf life and enhancing the safety of the food using natural methods (abstract, introduction, see entire document).  Sakaridis teach that L. salivarius provides the best inhibitory activity against both pathogens (p. 66, 1st parag. See also discussion section). 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share ( such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms ). Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what extent, from the L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently 
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US2015/0004293) as applied to claims 1-4, 6-15 above, and further in view of each of Ware at al. (US8980611), (US7291326) and (US8496925).
Beckman teaches a method of inhibiting the growth of food-borne pathogens, increasing the storage time by reducing spoilage microorganisms and reducing pathogenic load in rendered food products comprising inoculating a food product (0006-9, 0088-0090, Ex. 1) with lactic acid producing microorganisms including a Lactobacillus strain (0010) and L. salivarius (0049-0052) to control the growth of pathogen microorganisms in the food product (0003-0010).  Regarding claims 2-4, 6, 9, 12, 14, 15, the pathogenic microorganism is selected from Clostridium, Listeria monocytogenes, E. Coli and Salmonella (0015, 0020, ex 1).  Regarding claim 10, they teach that deli meats and hot dogs products allow the growth of C. botulinum (0058) and the lactic acid bacteria are introduced into a food product contaminated with pathogenic microorganisms (0082). 
While Beckman teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella, and Staphylococcus (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  The meat product is disclosed to be ground or processed meat products including ground meat and sausages, i.e. rendered food product (col. 5, lines 20-24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have had a reasonable expectation of contacting the pathogen with L. salivarius and inhibiting its growth. 

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US7858336) as applied to claims 1-4, 6-15 above, and further in view of each of Ware at al. (US8980611), (US7291326) and (US8496925).
Garner teaches a method for inhibiting food-borne pathogens in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (col. 4) from Lactobacillus salivarius (col. 4, line 60, col. 10, lines 49, 67-col. 11, col. 22, lines 12-67). The pathogenic microorganisms include Aeromonas, E. coli, Listeria monocytogenes, Enterococcus faecium and faecalis, Salmonella, Clostridium, Streptococcus, Vibrio, Campylobacter, Yersinia, Staphylococcus (col. 22-23).  The food products include meat and meat products including ground meats, sausages, hot dogs, cold cuts. i.e. rendered food products  (col. 24, lines 12-19).
While Garner teaches the pathogenic microorganism to be E. coli, they do not specifically teach serotype 0157:H7, however serotype E. coli 0157:H7, is a well-known food-borne pathogen and is taught by Ware to be inhibited by lactic acid bacterium, Lactobacillus salivarius, in food products.  Ware teaches method of inhibiting the growth of food-borne pathogens (col. 3, lines 40-45) including E. coli 0157:H7, Salmonella, and Staphylococcus (col. 6, lines 35-40) in food products comprising contacting the pathogenic microorganisms and food products comprising the pathogenic microorganisms with lactic acid bacteria (abstract, col. 1-2, col. 3, lines 1-10, col. 3, lines 40-55) from Lactobacillus salivarius (col. 5, line 60).  Lactic acid bacteria are used for inhibiting pathogens in meat and meat products and can be administered to the animals from which the products are produced and/or added to the meat or meat products (col. 2, lines 52-67-col. 3, lines 40-55, col. 4, lines 21-36, 56-67, col. 6, lines 25-34, Ex. 2-11).  The meat product is disclosed to be ground or processed meat products including ground meat and sausages, i.e. rendered food product (col. 5, lines 20-24).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed lactic acid bacterium would be effective in inhibiting E. coli 0157:H7, a known food-borne pathogen, given the inhibiting activity of lactic acid bacterium against pathogenic E. coli and one would have L. salivarius and inhibiting its growth. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16769280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of inhibiting the growth of pathogens, pathogens in a feed or food product, reducing the pathogenic load comprising contacting a feed with lactic acid bacterium selected from L. salivarius L14, L28 to inhibit the growth of pathogens including Listeria, Enterococcus, Salmonella, E. coli 0157:H7, Aeromonas, Clostridium, Vibrio, Yersinia, Staphylococcus.  The instant claims are drawn to generically contacting the lactic acid bacterium strains with pathogenic microorganisms, contacting with a rendered food product, which animal feed is recognized to be a rendered food product, increasing storage time of a food and reducing pathogenic load in a food product. Thus, the claimed inventions overlap in scope and the instant claims are generic to those of ‘280. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16307298(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of inhibiting the growth of pathogens, pathogens in a feed or food product, reducing the pathogenic load comprising contacting a feed with lactic acid bacterium selected from L. salivarius L14, L28 to inhibit the growth of pathogens including Listeria, Enterococcus, Salmonella, E. coli 0157:H7, Aeromonas, Clostridium, Vibrio, Yersinia, Staphylococcus.  The instant claims are drawn to generically contacting the lactic acid bacterium strains with pathogenic microorganisms, contacting with a rendered food product, which animal feed is recognized to be a rendered food product, increasing storage time of a food and reducing pathogenic load in a food product. Thus, the claimed inventions overlap in scope and the instant claims are generic to those of ‘298. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
4/13/2021 have been fully considered but they are not persuasive. With regards to the prior art rejections of record applicants arguments are the same, i.e. the references do not teach the use of L. salivarius L14, L28 or FS56. 
It is the Examiners position that applicants have not demonstrated or argued differences between the claimed strains and those disclosed in the prior art, only that strains L14, L28 or FS56 are not taught. 
The prior art reference teaches the use of the lactic acid bacterium Lactobacillus salivarius to inhibit food-borne pathogenic microorganisms by contacting the pathogenic microorganisms with the lactic acid bacterium and contacting food products comprising the pathogenic microorganisms with the lactic acid bacterium. The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since L. salivarius is taught to inhibit the growth of the same claimed food-borne pathogenic microorganisms when contacted with the Lactobacillus strain.  Consequently, the claimed strain appears to be anticipated by the reference. In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share (such as assignment to the same genus or species and capability of inhibiting food-borne pathogenic microorganisms). 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants L. salivarius strains differ, and if so to what L. salivarius of the prior art. Accordingly, and as stated in the rejections and arguments above, it has been established by the prior art references that the prior art strains are of the same genus and species and share the same property of inhibiting growth of pathogenic microorganisms in rendered food products and therefore demonstrate a reasonable possibility that the strains are either identical or sufficiently similar and whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants.  
Clear evidence that the L. salivarius strains of the prior art do not possess a critical characteristic that is possessed by the claimed strains would advance prosecution.

	Applicants wish to hold the pending ODP rejection in abeyance until allowable subject matter is indicated. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             





/TAEYOON KIM/Primary Examiner, Art Unit 1632